                                     MILLER STRAT\{ERT
                                                  tAW OFFICES

Stephen M. Williams   M. Dylan O'Reilly       Dan A. Akenhead          Of Counsel             500 Marqueffe NW, Suitel l00
Seth V. Bingham       Jennifer D. Hall        Max A. Jones             Ranne B. Miller        Albuquerque. NM 87102
Timothy R. Briggs     Todd A. Schwarz         Jason T. Yamato          William K. Stratvert
Rudolph Lucero        Richard L. Alvidrez     Kathryn Ritter Jochems   Virginia Anderman      Mailing Address:
Thomas R. Mack        Matthew S. Rappaport    Rick Haruthunian         Robert H. Clark        P.O. Box 25687
James J. Widland      William T. Denning      Elizabeth M. Reitzel     Gordon S. Little       Albuquerque,   NM    87125-0687
Kirk R. Allen         Luke A. Salganek        Veronica N. Lewis        Kelsey D. Green
Paula G. Maynes       Lawrence R. White                                                       Telephone:
                                                                                              (s0s) 842-les0
                                                                                              (800) 424-7 sgs
                                                                                              Facsimile: (505) 243-4448


                                              December 17,2018


Honorable Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza
Central lslip, NY 11722

Re:       Cause No.16-CR-584 (DRH); United States of America v. Hema Patel

Dear Judge Hurley:

       I represent First Financial Credit Union ('FFCU'), an interested third-party in the
above-referenced matter, under the Court's approval of Motion to Admit Counselpro hac
vice (Doc 137). FFCU is a federally chartered credit union which as of December 3, 2018,
holds the secured interest in certain property and bank account listed in the Forfeiture
order(Doc101,item(c)onpage1anditem(k)onpage2).

FFCU as of December 3,2018, is the successor in interest to Petitioner California Credit
Union ('CCU') as to the Verified Petition (Doc 1 13) filed herein July 24,2018.

The United States of America, through the Office of the United States Attorney, does not
oppose this substitution.

 The "subject Property," as to which the CCU Petition relates is referred to as the "Texas
Inn and Suitesi', (the real property and premises together with its respective buildings
appurtenances, improvements, fixtures, attachments, easements and furnishings,
focated at 118 North Expressway 77, Raymondville, Texas 78580 and any and all funds
on deposit in International Bank of Commerce account number ending in 9501 held in the
name of Neepa Vina [sic] Investments, LLC dlbla Texas Inn and Suites, and all proceeds
traceable thereto) Doc 113.)

          At the CCU Petition filing date (Juty 24,2018), CCU was the lienholder and
beneficiary under the 20Q7 Deed of Trust (Doc 1 13) which secured payment ol a 2007
loan to finance the Texas Inn property. FFCU owned 99% of that loan since origination

                                          A PROFESSIONAT         ASSOCIATION

  ALBUQUERQTiII                       EARMINGTON                          L&S CRUCI]S                            SAI{TA FE
  (505) 842-05A                       (505) 326-412t                     (575;) 523-248r                     (505) 989-9614
Honorable Denis R. Hurley
United States District Court
Eastern District of New York
December 17,2018
Page 2




via a contractual participation agreement with CCU. CCU retained       1o/o          the ownership
of the loan.                                                                  "trd

       On December 3, 2018, FFCU completed acquisition of CCU's 1% interest in the
loan sbcuring the Subject Property and the ownership,title to the loan documents as.the
successor lender. FFCU's acquisition of ownership of the loan was completed by the
recording of the. assignment of deed of trust in Willacy County Texasi Clerk's Office on
Decembei 3, 2018. Gopies of the l-oan Purchase Agreement and the recorded
Assignment of Deed of Trust are attached to the enclosed proposed Notice. As of
December 3,2018, FFCU is the successor in interest as to all right, title and interest in
the CCU loan on the Subject Property and is the replacement real party in interest in the
CCU Verified Petition.

       The CCU Verified Petition was properly filed within the 30 day requirement 21
U.S.C. S 853(n)(2), and continues to be correct as to all substantive elements of the
Petition. There is no change to such Petition, except to document the substitution of
FFCU in replacement of CCU as the successor real party in interest.

       FFCU respectfully requests to this Court allow the filing of the enclosed Verified
Notice of Substitution of Petitioner as to the CCU Verified Petition (Doc 113).

                                                             mitted,




                                          Gordon S. Little


Enclosure: Verified Notice of Substitution of Petitioner

C Wenclosure: Robert Schumacher, Esq., Assistant U.S. Attorney
              (via email)
